DETAILED ACTION
The present application, filed on 12/17/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 12/17/2020.
Claims 13-24 are pending and have been considered below.

Priority
The application claims priority to foreign application DE 102018210637, filed on 06/28/2018, and is a 371 of PCT/EP2019/064288, filed on 06/03/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt (DE 102013002704), as cited by applicant.
Regarding claim 13, Schmitt discloses {Figures 1-2} an actuator device {29} for an adjustable roll stabilizer {29} of a motor vehicle, the actuator device comprising: a housing {43} extending in a direction of a rotational axis {dashed line in Figure 2}, an actuator {35} being arranged within the housing such that the actuator device {29} is operable in order to twist two stabilizer sections {37, 39} relative to one another about the rotational axis, the two stabilizer sections {31} being attached to opposite ends of the actuator device {29}, and an engagement contour {“two connection points” (45, 55)} being formed on the housing [0029], and the engagement contour being suitable for immobilizing the housing {43} when a torque about the rotational axis is applied thereto {“for active chassis control… with the torques generated” is claimed by Schmitt in claim 1}.
Regarding claim 14, Schmitt discloses {Figure 2} the actuator {motor portion of 35} and a gear system {gear portion of 35} are arranged inside the housing {43} and are coaxial relative to the rotational axis {dashed line in Figure 2}.
Regarding claim 15, Schmitt discloses {Figure 2} the housing {43} is substantially of rotationally symmetrical shape.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Mair (DE 102014205261), as cited by applicant.
Regarding claim 16, Schmitt discloses {Figure 2} the housing {43} comprises a plurality of segments {35, 37, 47} connected to one another.
However, Schmitt does not explicitly disclose that the plurality of segments are connected by welding.
	Mair teaches {Figure 2} the housing {3, 5} comprises a plurality of segments {3, 5, 6} welded {18, 19} to one another [0029].
	In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have connected the plurality of segments disclosed by Schmitt by welding in order to connect the segments in a “materially bonded manner” [0029] as well as secure additional components “in the tangential direction by circumferential weld seam in order to absorb the reaction torque” [0032].
Regarding claim 18, Schmitt discloses a gear system {35} is a reduction gear. It is known in the art that a planetary gear system is a type of reduction gear system.
explicitly disclose the gear system is a multi-step planetary gear system.
	Mair teaches {Figure 1} the gear system {11} is a multi-step {12, 13, 14} planetary gear system [0028].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have used a multi-step planetary gear system for the reduction gear in order to “absorb reaction torque” by using a planetary system with a ring gear welded or formed integrally with the housing [0032].
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Smetana (DE 102015220176), as cited by applicant.
Regarding claim 19, Schmitt discloses {Figure 2} the opposite ends {31} of the actuator device {29} comprises an output-side end {51} and an opposite-side end, an output-side bearing {“pivot bearing” [0008]} for rotatably mounting of a gear system component {35} relative to the housing {43} is arranged on the output-side end {51} of the actuator device {29}, and the output-side bearing is axially secured [0012] relative to the housing {43}.
However, Schmitt does not explicitly disclose and the output-side bearing is axially secured relative to the housing by a bearing screw connection in a form of a threaded ring.
	Smetana teaches {Figure 2} the opposite ends {12a, 12b} of the actuator device {3} comprises an output-side end {12b} and an opposite-side end {12a}, an output-side bearing {13} for rotatably mounting of a gear system component {15} relative to the housing {11} is arranged on the output-side end {12b} of the actuator device {3}, and the output-side bearing {13} is axially secured relative to the housing {11} by a bearing screw connection in a form of a threaded ring {portions securing bearing 13 in Figure 2}.

Regarding claim 20, Schmitt discloses {Figures 1-2} the engagement contour {two connection points (45, 55)} is formed on a housing cover section of the housing {43}, which is arranged on both ends of the actuator device {29}, including the opposite-side end of the actuator device opposite the output-side end.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Daut (DE 102016200177), as cited by applicant.
Regarding claim 21, Schmitt discloses all the aspects of claim 13. However, Schmitt does not explicitly disclose the engagement contour is used for immobilizing the housing during fitting of an output-side bearing screw connection.
	Daut teaches {Figure 1} the engagement contour {5} is used for immobilizing the housing during fitting to other components [0011], such as an output-side bearing screw connection.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have included an engagement contour as taught by Daut in order to improve precision during automated assembly compared to a case where both portions are exclusively smooth surface sections [0016].
Regarding claim 22, Schmitt discloses all the aspects of claim 13. However, Schmitt does not explicitly disclose the engagement contour is in a form of a multi-toothed design.

In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have included an engagement contour as taught by Daut in order to improve precision during automated assembly compared to a case where both portions are exclusively smooth surface sections [0016].
Regarding claim 23, Schmitt discloses all the aspects of claim 13. However, Schmitt does not explicitly disclose the engagement contour is formed by machining the housing.
Daut teaches {Figure 1} the engagement contour {5} is formed by machining {“knurling” [0016]} the housing {2}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have included an engagement contour as taught by Daut in order to improve precision during automated assembly compared to a case where both portions are exclusively smooth surface sections [0016].
Regarding claim 24, Schmitt discloses all the aspects of claim 13. However, Schmitt does not explicitly disclose the housing is made, at least in part, as a forged component with the engagement contour formed thereon.
Daut teaches {Figure 1} the housing {2} is made, at least in part, as a forged component with the engagement contour {5} formed thereon.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have included an engagement contour formed on a forged component, as taught by Daut, in order to improve precision during automated assembly compared to a case where both portions are exclusively smooth surface sections [0016].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidt (US 2002/0180167) teaches an electromechanical stabilizer for a vehicle chassis. Krehmer (US 2016/0303940) teaches a flange assembly, chassis actuator and method for producing the flange arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614